DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 6, 11 and 15 are pending
Claim 15 is new
Claims 2 and 4 are now canceled
Claims 5, 7-10 and 12-14 are withdrawn from consideration
Claims 6 and 11 are currently amended
Claims 1, 3, 6, 11 and 15 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 10/28/2019 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 in the reply filed on 09/23/2021 is acknowledged.  Furthermore, Applicant has amended claims 6 and 11 to now depend on elected independent claim 1; therefore, claims 6 and 11 will also be examined.  Claims 5, 7-10 and 12-14 are now withdrawn from consideration.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should be on a separate page.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  FIG. 2, reference characters 17, 18, 19 and “B” are not described or supported in the original specification filed on 11/01/2019.  Furthermore, FIG. 3, reference characters 6a and 6b are not described or supported in the original specification filed on 11/01/2019.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 states “the system comprises”.  Examiner suggests adding a colon after ‘comprises’, so that the limitation now states “the system comprises:”.  Also, line 3 states “CPU”.  Examiner suggests spelling out ‘CPU’ for the first recited instance, followed by the acronym.  Additionally, line 6 states “pressure values and”.  Examiner suggests adding a punctuation at the end after ‘and’.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Line 2 states “inform users”.  Examiner suggests amending the limitation to further recite “informing users”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 2-3 states “acceleration sensor.”  Examiner suggests amending the limitation to further recite “integrated.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 4 states “each filter sector”.  Examiner suggests amending the limitation to further recite “each of the filter sectors” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “alarming means for visually and/or audibly inform users…” on line 2 of claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and connected with the CPU” on line 5.  It is unclear what is connected with the CPU, the pressure sensor or the filter sector?  Also, claim 1 recites the limitation “and comparing them” on line 7.  It is unclear what is being compared; Examiner suggests amending the limitation to instead recite “and comparing the measured pressure values”.  Also, it is unclear what the measured pressure values are being compared to, a threshold, a set limit or a predetermined value/limit?  Additionally, claim 1 recites the limitation “a damage” on line 8.  It is unclear whether Applicant is referring to the same ‘damage’ as recited on line 1 of claim 1, or a different damage.  In addition, claim 1 recites the limitation ‘a significant pressure difference.’ on line 8, which is a relative term and thus renders the claim indefinite.  It is unclear what Applicant means by ‘significant’.  Claims 3, 6, 11 and 15 are also rejected since these claims depend on claim 1.
Claim 6 recites the limitation "a detected damage.” on line 2.  It is unclear whether Applicant is referring to the same detected damage as recited on lines 1 and 8 of claim 1, or a different detected damage.
Claim 11 recites the limitation "the acceleration sensor.” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "…comprises a basin including liquid and solid matter up to a liquid level and a body that comprises on its outer circumference filter 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/761625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/608969) discloses a system for detecting a damage of a filter fabric in a continuous disc filter including a CPU, a pressure sensor, a filter sector, a radio unit, and a receiver.  Corresponding dependent claims 3, 6, 11 and 15 disclose alarming means and multiple filter sectors along with additional other details.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illi, Mika et al. (WO 2014/170533 A1) (hereinafter “Mika”) (see attached document).


Mika teaches a system for detecting a damage of a filter fabric in a continuous disc filter (see FIG. 1, a disc filter apparatus 10) (see page 3 lines 2-15) (see page 14 lines 20-26 discussing sensors for detecting a break/damage), the system comprises:
a CPU (see FIG. 2, a filter control unit 5) (see FIG. 10, a sensor controller 100 further including a CPU 101) (see page 3 lines 14-15) (see page 9 lines 10-12) (see page 13 lines 3-36),
a pressure sensor (see FIG. 4, a pressure sensor 32) for measuring pressure values (see page 3 lines 10-13) (see page 11 lines 26-32) (see page 12 lines 11-22) (see page 13 lines 3-7), the pressure sensor being attached to a filter sector and connected with the CPU (see FIGS. 3-4, a plurality of ceramic disc filters 21 further including filter plates 22) (see page 3 lines 8-9) (see page 8 lines 5-10) (see page 10 lines 6-11),
a radio unit for transmitting the measured pressure values (see page 14 line 32 through page 15 line 2 further discussing a wireless radio transmitter) and,
a receiver for receiving the measured pressure values (see page 14 lines 32-35 further discussing an inductive receiver) and comparing them in order to detect a damage by detecting a significant pressure difference (see page 4 lines 16-20) (see page 13 line 32 through page 14 line 7) (see page 15 line 34 through page 16 line 2) (see page 16 lines 19-36).



Regarding Claim 3:


Regarding Claim 6:
Mika teaches the system as claimed in claim 1, wherein the receiver comprises alarming means for visually and/or audibly inform users about a detected damage (see FIG. 10, input unit 102 and output unit 104, 105) (see page 13 lines 11-31).

Regarding Claim 11:
Mika teaches the system as claimed in claim 1, wherein the system comprises an internal clock for activating the CPU, the pressure sensor and the acceleration sensor (see page 5 lines 17-19 discussing controlling a time interval) (see page 11 lines 7-25 further discussing time) (see page 16 line 19 through page 17 line 16).

Regarding Claim 15:
Mika teaches the system as claimed in claim 1, wherein the continuous disc filter comprises a basin including liquid and solid matter up to a liquid level and a body that comprises on its outer circumference filter sectors that are placed side by side around the body, each filter sector comprising the filter fabric on a surface thereof (see FIG. 1, a slurry basin 9) (see FIGS. 3-4, a plurality of ceramic disc filters 21 further including filter plates 22) (see page 3 lines 8-9) (see page 8 lines 5-10) (see page 9 lines 25-34 further discussing a basin) (see page 10 lines 6-11).


Other References Considered


Kane, deceased et al. (US 4,216,093) teaches a fabricated disc filter core with pipe having a maximized internal cross-sectional area.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.